Citation Nr: 0811292	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  98-15 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back pain with degenerative disc disease at L3-L4, for the 
period prior to May 18, 1999.

2.  Entitlement to a rating in excess of 20 percent for low 
back pain with degenerative disc disease at L3-L4, for the 
period from May 18, 1999 through August 15, 2007.

3.  Entitlement to a rating in excess of 40 percent for low 
back pain with degenerative disc disease at L3-L4, for the 
period from August 16, 2007.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1970.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from an October 1997 rating decision in which 
the RO denied entitlement to a compensable rating for low 
back pain.  In July 1998, the veteran filed a notice of 
disagreement (NOD); and the RO issued a statement of the case 
(SOC) in August 1998.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in October 1998.  The RO issued a supplemental SOC (SSOC) in 
February 1999.  

In a July 2002 rating decision, the RO recharacterized the 
veteran's disability as low back pain with mild degenerative 
disc disease at L3-L4 and assigned a 10 percent rating, 
effective June 4, 1997, the date of the claim.  In a March 
2003 rating decision (as reflected in an SSOC issued the same 
month), the RO recharacterized the veteran's disability as 
low back pain with degenerative disc disease at L3-L4 and 
assigned a 20 percent rating, effective May 18, 1999.  

In December 2003, the veteran testified during a Board 
hearing before an Acting Veterans Law Judge (AVLJ) at the RO; 
a transcript of the hearing is of record.

In November 2004, the Board remanded the matters on appeal to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for further notice and development.  

In a September 2007 rating decision issued along with an SSOC 
in October 2007, the AMC assigned a 40 percent rating for the 
veteran's low back disability, effective August 16, 2007, the 
date of VA examination.  While the RO/AMC has assigned higher 
ratings of 10, 20 and 40 percent for the disability under 
consideration for three separate periods during the pendency 
of this appeal, as higher ratings are available during each 
period, and the appellant is presumed to be seeking the 
maximum available benefit, the Board has recharacterized the 
appeal as now encompassing the three matters set forth on the 
title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In February 2008, the Board notified the veteran that the 
AVLJ that conducted the December 2003 hearing was no longer 
employed at the Board and that he was entitled to another 
hearing, if he so desired, in accordance with 38 U.S.C.A. 
§ 7107(c) (West 2002) (providing that the member or members 
designated to conduct a hearing shall participate in making 
the final determination of a claim on appeal).  The veteran 
responded that he did not want another hearing.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.

As a final preliminary matter, the Board notes that, in a 
February 2005 statement, it appears that the veteran raised a 
claim for service connection for a psychiatric disorder, as 
secondary to his service-connected back disability.  As this 
matter has not been adjudicated by the RO, it is not properly 
before the Board; hence, it is referred to the RO for 
appropriate action.




REMAND

Unfortunately, the claims file reflects that further RO 
action on the appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on these 
issues.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  
Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

Since the passage of the VCAA, various court cases have 
further defined VA's duty to notify claimants.  In rating 
cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the September 2007 SSOC included the notice 
required by Dingess/Hartman, there is no general notice 
letter to the veteran contained in the record describing the 
assignment of disability ratings and effective dates in 
connection with his higher rating claims.  

Similarly, the collective notices of the RO/AMC in the record 
fail to meet specific notice requirements applicable to 
claims for increased ratings discussed by the United States 
Court of Appeals for Veterans Claims (Court) in a recent 
decision, Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Regarding notice as required by Vazquez-Flores, the Board 
notes that the December 2004 VCAA letter provided some of the 
notice required in (1) and (4) above in relation to his 
claims for higher ratings.  However, this notice did not 
inform the veteran that he should provide either lay or 
medical evidence of the effect that worsening of his 
disability has on his employment and daily life or that 
should an increase in disability be found a disability rating 
will be determined by applying relevant diagnostic codes and 
could be as high as 100 percent.  In addition, the RO has not 
given the general notice required by (2) above.  

Accordingly, due process requires that notice to the veteran 
that meets the requirements of Dingess/Hartman -particularly 
as regards assignment of disability ratings and effective 
dates-and of Vazquez-Flores-particularly that specified in 
(1), (2) and (3) above-must be provided.  As action by the 
RO is needed to fulfill the notification provisions of the 
VCAA (see, e.g., Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003) and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)), a remand of 
these matters to the RO is warranted.  

On remand, the RO should, through VCAA-compliant notice, give 
the veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal, explaining that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the appellant to submit all pertinent evidence in 
her possession, and ensure that its notice to the veteran 
meets the notice requirements of Dingess/Hartman and Vasquez 
Flores, as outlined above.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The Board also finds that specific additional development in 
this appeal is warranted.  

In this regard, the record reflects that the veteran has 
received, and may be receiving, additional evaluation and/or 
treatment for his back disability at the VA Medical Center 
(VAMC) in Brooklyn, New York.  The claims file currently 
includes VA treatment records from the Brooklyn VAMC through 
December 21, 2006.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent VA medical records 
since December 21, 2006, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requests 
for records from Federal facilities. 

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Brooklyn VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's back, from December 21, 
2006 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
and Vazquez/Flores, cited to above (as 
appropriate). 

In particular, the RO must notify the 
veteran that, to substantiate his 
increased rating claim that he must 
provide, or ask VA to obtain, medical or 
lay evidence showing the effect that 
worsening or increase in severity of his 
back disability has on his employment and 
daily life.  

In addition, the RO must provide at least 
general notice of all possible diagnostic 
codes under which the veteran's back 
disability may be rated, to include 
former Diagnostic Codes 5292, 5293 and 
5295 and current General Rating Formulas 
under 38 C.F.R. § 38 C.F.R. § 4.71a.  The 
notice should also explain that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes and 
could be as high as 100 percent; such 
notice must also provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation; 
and that the effective date of an 
increase in disability will be 
established as of the date the evidence 
shows that the level of disability 
supports such a rating.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the higher rating 
claims on appeal in light of all 
pertinent evidence and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process, it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

